THE   ATTORNEY    GENERAL
                      OF TEXAS

                        February 14, 1989




Mr. Clay Salyer            Opinion NO. JM-1017
President
Texas Board of Chiro-      Re:   Authority of the Texas Board
   practic Examiners       of Chiropractic Examiners to esta-
8317 Mopac Expressway      blish by rule a minimum amount of
Austin, Texas   78759      prior practice of chiropractic for
                           purposes of satisfying the reci-
                           procity licensing requirement
                           (RQ-1623)
Dear Mr. Salyer:
     You ask:
          Does the Texas Board of Chiropractic Exam-
       iners have the authority to establish by rule
       a reasonable minimum amount of time of prac-
       ticing chiropractic within another state as a
       prerequisite for admission to practice in
       this State through reciprocity?
     Article 4512b, V.T.C.S., provides for the licensure of
persons to practice chiropractic in Texas. Sections 4 and
4a of that act confer rule-making authority on the Board of
Chiropractic Examiners as follows in pertinent part:
       The Board may prescribe rules, regulations
       and bylaws in harmony withthe provisions of
       this Act for its own proceedings and govern-
       ment for the examination of applicants for
       license to practice chiropractic.
V.T.C.S. art. 4512b, § 4(a).
          The Texas Board of Chiropractic Examiners
       shall have the power to appoint committees
       from its own membership, and to make such
       rules and regulations not inconsistent with
       this law as may be necessary for the perfor-
       mance of its duties, the regulation of the
       practice of chiropractic, and the enforcement
       of this Act.




                               p. 5250
Mr. Clay Salyer - Page 2     (JM-1017)




V.T.C.S. art. 4512b, 5 4a.
     Section 9 provides for the licensing of persons by the
board who have already been licensed to practice in other
states or territories:
            The Texas Board of Chiropractic Examiners
        shall upon payment by an applicant of a fee
        grant license to practice chiropractic to
        licentiates of other states or territories
        having requirements and practices equal to
        those established by the laws of this State.
        Applications for license under the provisions
        of this Section shall be in writing, and upon
        a form to be prescribed by the Texas Board of
        Chiropractic Examiners.     Said   application
        shall be accompanied by a license, or a cer-
        tified copy of license to practice chiroprac-
        tic, lawfully issued to the applicant, upon
        examination, by some other state or territory
        of the United States. Said application shall
        also be accompanied by an affidavit made by
        the president or secretary of the Board of
        Chiropractic Examiners which issued the said
        license, or by a legally constituted chiro-
        practic registration officer of the state or
        territory by which the license was granted,
        and on which the application for chiropractic
        registration in Texas is based, reciting
        that the accompanying license has not been
        cancelled or revoked, and that the statement
        or qualifications made in the application for
        chiropractic license in Texas is true and
        correct. Applicants for license under the
        provisions of this Section shall subscribe
        to an oath in writing before an officer
        authorized by law to administer oaths, which
        shall be a.part of said application, stating
        that the license under which the avvlicant
        practiced chironractic in      the State    OZ
        ferritorv from which the anwlzant     r moved
        was at the time of such removal iZ fuii
        force,  and not suspended or cancelled.   Said
        application shall also state that the appli-
        cant is the identical person to whom the said
        certificate was issued, and that no pro-
        ceeding has been instituted against        the
        applicant for the      cancellation of    said
        certificate to practice chiropractic in the
        State or territory by which the same was
        issued: and that no prosecution is pending



                              p. 5251
Mr. Clay Salyer - Page 3    (JM-1017)




        against the applicant in any State or Federal
        Court for any offense which, under the law of
        Texas is a felony. (Emphasis added.)
V.T.C.S. art. 4512b, § 9.
     You suggest in your request letter that:
           The language 'under which the applicant
        practiced,' however, seems to indicate that
        the legislature intended that an applicant
        for reciprocal license should have practiced
        chiropractic in the applicant's former state
        of residence and/or     licensure before    a
        reciprocal license is granted by this Board.
     As an administrative agency of the state, the Board
of Chiropractic Examiners "has only such powers as are ex-
pressly conferred by statute together with those necessarily
implied from powers and duties expressly given or imposed."
2 Tex. Jur. 3d AdmInistrative Lay, 5 2 (citing, $nter alla,
State v. Jackson, 376 S.W.2d 341 (Tex. 1964) and Railro
s m*n v. 0      w th and D.C. Rv. Co, 161 S.W.2d 560 (Te?
C;v. App. - Austin 1942, writ ref'd w:o.m.)). Agency rules
"may not impose additional burdens, conditions, or restric-
tions in excess of or inconsistent with the statutory provi-
si.ons.n pellv v. Ind trial Accid nt Bdr     358 S.W.2d 874
(Tex. Civ. App. - Austy: 1962, writeref8d): S e also e.cr.,
Attorney General Opinions JW-650 (1987); G-668       (1987);
FBI-573 (1982).
     We do not construe the language to which you refer in
section 9, article 451213,V.T.C.S., as authorizing the board
to establish a requirement that applicants for licensure
under section 9 have practiced for any length of time.   Nor
do we find any other provision of state law conferring such
authority on the board. We think that the applicable provi-
sions contemplate that a person licensed in another state or
territory "having requirements and practices equal to those
established by the laws of this state" is entitled to licen-
sure in Texas upon payment of a fee and compliance with the
procedural provisions under section 9 for the filing of the
copy of the license, the application and accompanying affi-
davit and oath. We concede that the language "license under
which the applicant practiced chiropractic in the state or
territory," standing alone, might suggest a requirement of
prior practice. But we think that this language read in
context means, in effect, "license under which the applicant
was entitled to practice chiropractic in the state or terri-
tory."




                             p. 5252
Mr. Clay Salyer - Page 4     (JM-1017)




     Accordingly, we conclude that the Texas Board of
Chiropractic Examiners is not authorized to establish by
rule a minimum amount of time of practicing chiropractic in
another state or territory as a prerequisite for admission
to practice in this state under the reciprocity provisions
of section 9, article 4512b, V.T.C.S.


                      SUMMARY
          The Texas Board of Chiropractic Examiners
       is not authorized to establish by rule a
       minimum amount    of   time   of   practicing
       chiropractic in another state or territory as
       a prerequisite for admission to practice in
       this state under the reciprocity provisions
       of section 9, article 451213,V.T.C.S.




                                     JIM     MATTOX
                                     Attorney General of Texas
WARYKELLER
First Assistant Attorney General
mu MCCREARY
Executive Assistant Attorney General
JUDGE EOLLIE STEAKLEY
Special Assistant Attorney General
RICK GILPIN
Chairman, Opinion Committee
Prepared by William Walker
Assistant Attorney General




                              p. 5253